DETAILED ACTION
This action is in response to the After-Final Consideration Pilot (AFCP 2.0) program request filed 23 March 2021.
Proposed claims 5, 10-11, and 16-20 are canceled.
Proposed claims 2-4 and 14-15 are original.
Proposed claims 9 and 12-13 are previously presented.
Proposed claim 1 is currently amended.
Proposed claims 1-4, 6-9, and 12-15 are considered under the AFCP 2.0 program.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Search and consideration under AFCP 2.0
Clarity issue resolved:
Claim 1 has been amended to remove “at least steps f and g being performed at least partially simultaneously. If entered the rejection under 35 USC §112 would be withdrawn in view of the removal of this limitation.

Proposed limitation and claim interpretation:
Claim 1 has been amended at step d) to remove the qualifier “conditional” on the relationships of the transfer map and also amended to include “each relationship having a function order conditional on predetermined criteria”. This is related to matter discussed in the 
As claimed for the method of claim 1, at step d) there is “receiving a transfer map, … the transfer map forming relationships between data points of the pre-machining stress-strain gradient and the post-machining stress-strain gradient, each relationship having a function order conditional on predetermined criteria” and at step g) there is “mapping the post-machining stress-strain gradient to the unremoved macro part model elements according to the transfer map …”. Please consider, as claimed, the “transfer map” forms “relationships” where “each relationship [has] a function order conditional on predetermined criteria”; and the “mapping” of gradients to model elements is “according to the transfer map …”. More briefly, the claim requires that the map form relationships where each relationship has a conditional order; however, otherwise, does not rely on the relationship. Accordingly, the proposed limitation “each relationship having a function order conditional on predetermined criteria” is a requirement that “each relationship” have a property where the method, otherwise, has no claimed reliance on the property, i.e. it must simply be present.
Please, also consider, the “order” may be reasonably interpreted as an interpolation order. As discussed in the specification at [0040]-[0041], the mapping relationships may use, for example, a nearest neighbor interpolation function (order 0), a linear interpolation function (order 1), or a quadratic interpolation function (order 2). Further this order is “conditional on predetermined criteria”; however, the predetermined criteria are not specified; nor are the conditions of “conditional” otherwise qualified, i.e. it incorporates, for example, any choice of order made in view of any criteria.

In summary, the proposed limitation “each relationship having a function order conditional on predetermined criteria” narrows the claim scope since it requires that the relationships of the transfer map have a conditional order.

Prior art:
The examiner notes the following as regards the prior art relating to the proposed claim amendment.
The Ma (2010) disclosure [NPL 1 on the IDS filed 8 November 2017] at page 9 includes “Two new interpolation schemes were developed. In the first, the interpolation is performed based on a local polynomial fit.” The phrase “local polynomial fit” indicates an interpolation function having an order. The Ma disclosure does not appear to disclose the criteria for the choice of using a polynomial fit and accordingly no criteria for the choice of order.
In a related field, the Kim (2013) [made of record with this action] disclosure includes discussion of “cover maps” [a coarse grid of “patch” elements] for finite-element models to help speed convergence. The discussion includes a choice of order and the criterion for the interpolation used, e.g. at P37:§2.2:¶1: “An arbitrary degree of polynomial bases can be adopted in the cover interpolations. However, since high-order covers yield more unknowns (and, as we 
The Karaouni (2010) disclosure [NPL U on the PTO-892 filed 2 February 2021] also uses finite element methods to simulate distortion during machining operations. At PP3-4:§3.3, there is discussion of fields mapping [e.g. stresses] from one mesh to another in view of part distortion. In particular the mapping [and accordingly the order of the mapping] is conditioned upon the variables used [called “P0-variables” and “P1-variables”]. The process includes a nodal interpolation [see eq 7 at page 3, arbitrary order] as well as a “least squares” [order 2] fitting.
Finally note, Vaz (2007) [made of record with this action] disclosure includes references for various methods of “transfer operators” [for transfer mapping between meshes] at P184:§4.9.3. This is in the context of finite element simulation of machining operations. This is primary a brief summary of the types along with references to the disclosures which have more detail.
In summary, the prior art includes subject matter related to the proposed claim limitation and appears to include at least the elements of the proposed claim.

Examiner’s note: The Wang (2017) disclosure is related to the subject matter of the claimed invention and is included on the PTO-892. It includes discussion of mapping from one mesh to another according to, for example, depth.

AFCP 2.0 decision:


Response to Arguments
Applicant (P6:¶1):
In particular, the Examiner objected to the recitation of at least steps f) and g) being performed at least partially simultaneously. As discussed above, this recitation has been removed from claim 1. Applicant therefore respectfully requests the§ 112 rejection be withdrawn.
Examiner’s response:
As discussed above, the rejection would be withdrawn, if the claims were entered.

Applicant (P7:¶¶2-2):
In view of the remarks and discussion in the Examiner Interview, claim 1 has been amended to recite each relationship in step d) has a function order conditional on predetermined criteria. Support for the above amendment can be found at least in paragraphs 34 and 41 of the Specification as filed.
The remaining claims not specifically discussed herein depend, either directly or indirectly, from claim 1. In view of this amendment and the remarks herein, Applicant 
Examiner’s response:
As discussed above, the examiner notes that a determination regarding allowability will require further search and consideration.

 Conclusion
The proposed claims are not entered.
Claims 1-4, 6-9, and 12-19 stand rejected as presented in the Office Action filed 2 February 2021.
PTO-2323, PTO-413, and PTO-892 are attached.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KIM, JAEHYUNG, AND KLAUS-JÜRGEN BATHE. "The finite element method enriched by interpolation covers." Computers & Structures 116 (2013): 35-49.
Discussing conditional interpolation order.
VAZ, MIGUEL, D. R. J. OWEN, VAHID KALHORI, MIKAEL LUNDBLAD, AND L-E. LINDGREN. "Modelling and simulation of machining processes." Archives of computational methods in engineering 14, no. 2 (2007): 173-204.
Summarizing various methods of transfer mapping between meshes, citing references for details.
WANG, F., Z. Y. LIU, Y. B. GUO, J. ZHAO, AND Z. Q. LIU. "Efficient Multiscale Modeling and Validation of Residual Stress Field in Cutting." Journal of Manufacturing Science and Engineering 139, no. 9 (2017-06-22).
Discussing multiscale finite element modeling of residual stress fields in view of machining operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128          

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128